Stockdale, J.,
delivered the opinion of the court.
On the thirteenth of March, 1896, appellant exhibited his declaration in the circuit court of Clarke county, alleging that, for several years, he had been traveling on appellee’s road, and had business at various stations, and had never given cause of complaint to appellee’s servants, and no objection had been made to his riding on appellee’s trains until January 25, 1896, and February 23, 1896, at which times appellee refused to sell him tickets from Chickora to Vinegar Bend, and from Vinegar Bend to Buckatunna, which was humiliating and annoying,- he being away from home; that, on March 13, 1896, he was again denied a ticket to ride on defendant’s road, at Stonewall station, and that, on all these occasions, he offered to the agents of said road the price of the fare, and had engagements that he was deprived of filling on account of the wilful refusal of appellee’s agents to sell him tickets; that appellee had no other reason for refusing him passage than that appellant was blind, which is true.
To this declaration appellee (defendant below) interposed a demurrer, upon the ground that the declaration shows that the plaintiff was blind, and was not a fit person to travel by himself, and that, as a matter of law, defendant had a right to *524decline to sell plaintiff a ticket unless accompanied by an attendant. The court below sustained the demurrer, and plaintiff appealed.
The demurrer admitting the truth of the allegations of the complaint, one of which is to the effect that the appellant had been riding on appellee’s road for several years, pursuing his occupation, and had given no cause of complaint, and none had ever been made until January 25, 1896, and that the sole reason for rejecting him as a passenger was his blindness, it follows that the naked question, detached from any attending circumstances, is whether a person, otherwise qualified, may be rejected as a passenger for the sole reason that he is blind, and this court is asked to announce that to be the law. There seems to be a scarcity of decisions on the precise point.
In Rorer on Railroads, vol. 2, p. 957, it is laid, down as the law that ‘ as common carriers of persons, railroad companies are ordinarily bound to carry, according to their reasonable rules and regulations, and in accordance with their regular time cards, all persons who apply to be carried, and are ready to pay, and do pay the usual fare when required, except unsuitable persons, hereinafter mentioned.” These exceptions are those who desire to injure the company, notoriously bad or justly suspicious persons, gross or immoral persons, drunken persons, and those who refuse to obey the rules.
It is laid down in Angelí on Carriers, sec. 524, to be the common law that £ £ it is the duty of public or common carriers of persons to receive all persons who apply for a passage ’ * (these words italicized). In sec. 525 it is said: “It is, in fact, beyond all doubt that the first and most general obligations on the part of public carriers of passengers, whether by land or water, is to carry persons who apply for a passage. ’ ’
These are the general rules, subject always to the exceptions enumerated; but we have not found any decision holding that, as a matter of law, a person can be rejected because he is blind. It is urged by counsel for appellee that a rule of a railroad *525company authorizing the refusal, by its agents, of an infirm passenger, unless provided with an assistant, is reasonable and demanded by the convenience of the traveling public. A proposition we do not controvert, but in this case there is nothing in the record to show that appellee had made or promulgated such a rule. On the contrary, it is alleged in the complaint and admitted by the demurrer, that appellant was not infirm but robust, able to take care of himself, and to comply with the rules applying to passengers generally; that he had been traveling on appellee’s road for several years, and given no cause of complaint to appellee’s servants, and none was ever made. All this being-admitted by the demurrer, the doctrines laid down in Sevier v. A. & V. R. R. Co., 61 Miss., 10, relied on by appellee, do not apply to this case. There is nothing to show that appellant was informed that the absence of an ■ attendant was the cause of his rejection, and nothing to show that he needed one. Appellee’s counsel contends that infirm passengers require more and extra care, and for that reason railroad companies have the right to reject them. But appellee admits, by its demurrer, that appellant was not such a passenger, and had never required extra care.
We do not desire to intimate any opinion as to what regulations and rules railroad companies may make as to passengers, but we decline to hold that, as a proposition of law, stripped of all attending circumstances, public carriers of passengers can reject a person otherwise qualified, upon the sole ground that he is blind.

The judgment of the court below is, therefore, reversed, the demurrer overruled and the cause remanded.